Citation Nr: 1432095	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a right ear disability, status post surgery times three, to include hearing loss.

2.  Entitlement to an effective date prior to March 19, 2010, for the grant of service connection for right ear tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from June 1963 to June 1965.  This current matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for right ear tinnitus, effective March 19, 2010; and denied service connection for a right ear disability, status post surgery times three, to include hearing loss.  The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the proceeding is included in his Virtual file.  

The claim for service connection for a right ear disability, status post surgery times three, to include hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issue of whether new and material evidence has been presented to reopen a claim for service connection for a left hand condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

The Veteran's spouse submitted an informal claim for service connection for right ear tinnitus on the Veteran's behalf that was received by the RO on March 19, 2010; his formal claim was received on March 30, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 2010, for the grant of service connection right ear tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including at a personal hearing before the undersigned.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice prior to the rating decision, including in letters dated in April 2010 and June 2010.  Moreover, the Veteran's appeal of the effective date assigned is a downstream matter following the initial assignment of service connection.  Therefore, the claim for service connection has been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2013); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Earlier Effective Date

Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  Brannon v. West, 12 Vet. App. 32 (1998) (mere presence of medical evidence of a condition does not establish an intent to seek service connection for the disability).  The term claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  
Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  

An intent to apply for benefits is an essential element of any claim, whether formal or informal, and that intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006) (plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (even an informal claim for benefits must be in writing).  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of 38 C.F.R. § 3.114 with respect to action on VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  38 U.S.C.A § 5110(a) (West 2002) ; 38 C.F.R. § 3.157 (2013). 

Additionally, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  report of examination or hospitalization by VA or uniformed services, in which the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim; the date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized, or the date VA received notice of admission, if VA maintenance was authorized subsequent to admission.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1) (2013).  

Here, on March 19, 2010, the RO received correspondence and medical evidence from the Veteran's spouse reporting that the Veteran had always complained of "ringing in the right ear" since they met in 1981.  A formal claim for service connection for right ear problems was received from the Veteran on March 30, 2010.  After the notice and duty to assist provisions had been completed, the RO granted service connection for right ear tinnitus, effective March 19, 2010, the date an informal claim had been received on his behalf from his spouse.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  There are no earlier documents in the file received prior to this date that may be construed as an informal claim for service connection for the purpose of assigning an earlier effective date for the grant of service connection.  Additionally, the Board has not found any evidence of an earlier intent to file a claim.  As detailed above, VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  Consequently, March 19, 2010 is the earliest date that may be assigned for the grant of service connection right ear tinnitus.  38 C.F.R. § 3.400 (2013).  Therefore, an earlier effective date is not warranted.  

The Veteran has requested an earlier effective date for the award of benefits based on the treatment reports of Dr. Jackson, which date back to 1996.  To the extent that the Veteran may assert that the provisions of 38 C.F.R. § 3.157 are applicable, the Board observes that receipt of clinical evidence may serve to form the basis for an earlier effective date for a subsequent award of VA benefits if the benefits derive from (1) a claim for increased rating or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Here, the Veteran's claim was not for an increased rating, and he did not file an earlier claim.  Therefore, the provisions of 38 C.F.R. § 3.157 are inapplicable.  

In conclusion, the Veteran's informal claim for service connection for right ear tinnitus was received on March 19, 2010.  Accordingly, although his right ear tinnitus may have existed many years prior to the date of receipt of that claim, the relevant laws and regulations allow for payment of benefits only from the date the claim was received.  Therefore, an effective date prior to March 19, 2010, for the grant of service connection for right ear tinnitus is denied.  


ORDER

An effective date prior to March 19, 2010, for the grant of service connection right ear tinnitus, is denied.  

REMAND

The Veteran has asserted that his right ear disability, to include hearing loss, is related to his military service.  As detailed above, he has established service connection for right ear tinnitus.  At the June 2010 VA examination, the examiner noted in one part of the examination report that it "was as likely as not that the [Veteran's] tinnitus and hearing loss are associated with each other."  However, he subsequently concluded that it was "less likely as not that the hearing loss [the Veteran] now has was the result of his military duty" because his initial right ear surgery was performed 31 years after discharge, and his hearing acuity was within normal limits upon separation examination in 1965.  

In light of these conflicting statements, the Board finds that another VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for a right ear disability, status post surgery times three, to include hearing loss.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a right ear disability since service.  After securing the necessary release(s), obtain any newly identified records.  (Duplicate records should not be placed in the file).  

3.  Then, schedule the Veteran for a VA ear examination.  The examiner must review the claims file (including the Veteran's service medical records, post-service medical reports, lay statements and hearing testimony, and the June 2010 VA examination report) and should note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the rationale upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent or greater probability) that any manifested right ear disability, to include hearing loss, began in or is otherwise related to the Veteran's active service, including the service-connected right ear tinnitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently manifested right ear disability, to include hearing loss, is aggravated beyond the normal progression by the service-connected right ear tinnitus.  

4.  Then readjudicate the claim for service connection for a right ear disability, status post surgery times three, to include hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.  

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


